UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-2418



KEITH W. WORMACK,

                                                Plaintiff - Appellant,

          versus


KENNETH S.   APFEL,    COMMISSIONER   OF    SOCIAL
SECURITY,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, Magistrate Judge. (CA-00-
315-L)


Submitted:   April 30, 2001                     Decided:   May 23, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen F. Shea, WILLONER, CALABRESE & ROSEN, P.A., College Park,
Maryland, for Appellant. Lynne A. Battaglia, United States Attor-
ney, Ariana Wright Arnold, Assistant United States Attorney,
Charlotte J. Hardnett, Acting General Counsel, Frank V. Smith, III,
Acting Deputy General Counsel, John S. Sacchetti, Associate General
Counsel, Ejike H. Obineche, Office of General Counsel, SOCIAL
SECURITY ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Keith    W.   Wormack   appeals       the   magistrate   judge’s   order*

entering summary judgment in favor of the Commissioner in Wormack’s

action for review of a final decision of the Commissioner of Social

Security denying his claim for disability insurance benefits.              We

have reviewed the record and the magistrate judge’s opinion and

find no reversible error.     Accordingly, we affirm on the reasoning

of the magistrate judge. See Wormack v. Apfel, No. CA-00-315-L (D.

Md. Sept. 5, 2001).      We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                                    AFFIRMED




     *
       The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (1994).


                                       2